t c memo united_states tax_court estate of william h kaiser deceased william r kaiser and robert b kaiser co-executors successor_in_interest to kaiser family_corporation and margaret g kaiser qualified terminable_interest trust william r kaiser and robert b kaiser co- trustees successor_in_interest to estate of william h kaiser petitioner v commissioner of internal revenue respondent estate of william h kaiser deceased margaret g kaiser william r kaiser and robert b kaiser co-executors and margaret g kaiser qualified terminable_interest trust margaret g kaiser william r kaiser and robert b kaiser co-trustees petitioner v commissioner of internal revenue respondent docket nos filed date john kevin mahoney for petitioners raymond m boulanger for respondent memorandum findings_of_fact and opinion foley judge by notices dated date respondent determined deficiencies in petitioners' federal income taxes as follows kaiser family_corporation formerly kaiser agency inc docket no year deficiency dollar_figure big_number big_number william h deceased and margaret g kaiser docket no year deficiency -- -- dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue for decision is whether kaiser agency inc 's subchapter_s_election terminated as a result of excess passive_investment_income findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed petitioners had mailing addresses in rochester new york kaiser agency inc kaiser was an independent insurance agency and was incorporated under new york law in william h kaiser was kaiser's sole shareholder until he died on date from that date until the corporation was dissolved on or about date mr kaiser's estate was kaiser's sole shareholder kaiser marketed insurance policies underwritten by several large insurance underwriters and performed three primary services first it issued new policies to insurance purchasers in issuing new policies a kaiser representative would meet with the prospective insured to discuss his or her insurance needs based on those needs and the prices offered on suitable policies kaiser would recommend a policy upon issuing the policy kaiser would collect the initial premium from the insured and issue the policy from its office policies were printed on forms provided by the underwriters and were subject_to the underwriters' specifications the issuance of a policy by kaiser generally bound the underwriter to the terms of the policy second kaiser made changes to existing policies when required for example if an insured sold his car and bought another the agent would review the policy on the car and make the necessary changes third kaiser renewed policies for insureds the policies kaiser marketed generally expired and had to be renewed periodically between and days prior to a policy's renewal date the relevant underwriter would transmit the renewal policy to kaiser at that time kaiser would review the policy to determine if it was the best policy for the particular insured if kaiser determined that a change in coverage was warranted it would contact the insured and recommend the change the insured could either accept the recommended policy change or renew the existing policy kaiser had a separate contract with each underwriter it represented each contract delineated the terms of the agency relationship the contracts provided that kaiser would earn a commission on each policy it issued the commission generally was a percentage of the premium due under the policy and the percentage varied depending on the type of insurance issued the agency contracts also provided that the expirations ie renewal lists and all other information regarding insureds held by kaiser generally remained kaiser's property even after termination of the agency relationship and that the underwriters were not permitted to solicit business directly from or discuss policies with prospective or existing insureds the insureds paid premiums either to kaiser ie indirect premium payments or directly to the underwriter ie direct premium payments in the case of indirect premium payments kaiser generally received a check from the insured payable to kaiser kaiser would deposit the check retain its commission and hold the balance for the underwriters in a separate premium account kaiser's contracts with each underwriter required kaiser to hold such funds in a fiduciary capacity and prohibited kaiser from commingling them with kaiser's own funds kaiser would later send these funds to the underwriter in the case of direct premium payments the underwriter would send kaiser its commission and retain the balance kaiser elected subchapter_s status on date and filed forms 1120s u s income_tax return for an s_corporation in and kaiser reported its income on the accrual_method of accounting in calculating its gross_income kaiser included in its gross_receipts the premiums_paid on all policies issued by it during the year and deducted as a cost_of_goods_sold the portion of the premiums forwarded to the underwriters in the case of indirect premium payments or retained by the underwriters in the case of direct premium payments respondent issued a notice_of_deficiency dated date to kaiser family_corporation the successor_in_interest to kaiser for years and in the notice respondent determined that kaiser was not an s_corporation during the years in issue as a result respondent determined that kaiser owed corporate income taxes as a subchapter_c_corporation respondent issued a second notice_of_deficiency also dated date to william and margaret kaiser relating to their and joint federal_income_tax returns respondent determined that certain deductions and items of income reported on the individual returns should have been reported on kaiser's corporate_income_tax returns the petitions in these cases were filed on date opinion generally a small_business_corporation may elect to be treated as an s_corporation sec_1361 sec_1362 sec_1362 provides that an election to be treated as an s_corporation terminates if the corporation has subchapter_c_earnings_and_profits at the close of each of consecutive taxable years and gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 sec_1375 the parties have stipulated that kaiser had subchapter_c_earnings_and_profits at the close of each of relevant consecutive years the only issue is whether kaiser had passive_investment_income in excess of percent of its gross_receipts petitioners contend that kaiser should be allowed to include all premiums ie kaiser's commission plus amounts forwarded to or retained by the underwriters paid on policies it issued and as a result kaiser's passive_investment_income did not exceed percent of its gross_receipts respondent contends that kaiser should be permitted to include only its commissions on such policies and as a result kaiser's passive_investment_income exceeded percent of its gross_receipts petitioners bear the burden_of_proof rule a the code does not define gross_receipts for purposes of sec_1362 and sec_1375 the temporary regulations under sec_1362 in effect for the years in issue also did not define the term see generally sec and -2 temporary income_tax regs fed reg date and later amendments petitioners contend that because kaiser determined which underwriter would ultimately receive the premiums and because kaiser owned the expirations associated with the policies it issued kaiser should be permitted to accrue in its gross_receipts the premiums_paid on all policies it issued petitioners emphasize that kaiser was an accrual_method taxpayer and that in petitioners' view all events necessary to trigger accrual had occurred petitioners do not advance nor do we find any plausible theory that would allow kaiser to include direct premium payments in its gross_receipts even assuming that accrual rules were applicable to kaiser in determining gross_receipts those rules do not support petitioners' position an accrual_method taxpayer includes income in the year in which the amount can be determined with reasonable accuracy and all events have occurred which establish the right to receive the item_of_income see sec_1_451-1 income_tax regs the direct premium payments however were made directly to the underwriters and kaiser had no present or future claim to the funds thus there was no set of events that would ever establish kaiser's right to receive the payments as a result the amounts were not includable in kaiser's gross_receipts we do not reach the issue of whether the indirect premium payments were includable in kaiser's gross_receipts because petitioners have not established the respective amounts of direct and indirect premium payments as a result even if kaiser were permitted to include indirect premium payments in its gross_receipts petitioners have not established the amount if any of such payments we note however that approximately percent of the premiums were directly billed by the insurance underwriters the parties have brought to our attention revrul_69_192 1969_1_cb_206 that ruling allowed an insurance agent similar to kaiser to include in its gross_receipts the indirect premium payments on policies it issued in the present case petitioners have not established the amount if any of indirect premium payments consequently the revenue_ruling does not support petitioners' contentions accordingly we conclude that kaiser's s_corporation_election terminated by reason of excess passive_investment_income and we sustain respondent's determination we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decisions will be entered under rule
